Citation Nr: 1514943	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-06 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The Veteran's current left knee disability, diagnosed as patellofemoral chondromalacia status post medial meniscectomy with degenerative changes, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for left knee patellofemoral chondromalacia status post medial meniscectomy with degenerative changes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As he wrote in his April 2014 substantive appeal, the Veteran contends that he injured his left knee while serving on active duty and that he was treated for the same injury after service.  The Veteran also stated that he did not pursue further medical attention for his left knee injury during service because "all the treatment [he] received was more medication," which he did not think would fix the problem.




A.  Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In all cases, a veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination on this question, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

In applying the law to the facts of this Veteran's case, the Board finds that the evidence is in relative equipoise on all material elements of the claim.  

(1) Existence of a Present Disability

Post-service private treatment records from October 2003 reveal abnormal MRI results showing a left knee complex tear involving the posterior one-half of the medial meniscus.  Private treatment records from November 2003 show that the Veteran underwent surgery for a torn medial meniscus of the left knee.  Those surgery records also note that a "[f]lap tear had been present for a long time and was quite shredded."  

This evidence establishes that the Veteran has a current disability in the left knee.  


(2) In-Service Incurrence or Aggravation of a Disease or Injury

The Veteran's service treatment records (STRs) show that he complained of left knee pain in April 1999.  He was diagnosed with left knee PFPS (patellofemoral pain syndrome), for which he was prescribed Motrin and instructed to ice the area and do knee strengthening exercises.

This evidence establishes that the Veteran had treatment for a left knee condition during service.  

(3) Nexus

As the Veteran has a current left knee diagnosis, and his STRs show a left knee diagnosis of PFPS, the question that remains is whether the Veteran's current disability is related to his military service, to include the in-service PFPS.  On this question, the record contains conflicting medical opinions.

Favorable Evidence

In January 2012, the Veteran was afforded a VA examination, and the examiner reported that the Veteran had the following diagnoses: meniscal tear to the left knee by history and left PFPS.  The examiner also noted mild degenerative changes in both knees.  The examiner opined that the PFPS was at least as likely as not caused by or a result of military service because there is documentation for the condition during the Veteran's active duty service.

The evidence also includes October 2012 private treatment records from the orthopedics office that performed the Veteran's November 2003 left knee surgery.  Those records reveal an assessment of left knee patellofemoral chondromalacia status post medial meniscectomy with degenerative changes and an opinion stating that "it is possible that the medial meniscal tear had occurred during [the Veteran's] years of service."

Unfavorable Evidence

The evidence also includes three negative opinions, which were provided by VA examiners.  In March 2012, a VA examiner reported a diagnosis of mild degenerative joint disease (DJD) affecting both knees and opined that there was no evidence of a chronic left knee condition with a nexus to military service.  In June 2012 and September 2012, VA examiners similarly reported a diagnosis of mild DJD and opined that it was less likely than not related to the Veteran's military service.

While these several VA examiners opined that the Veteran's left knee disability is not related to service, the January 2012 VA examiner and private orthopedic providers proffered opinions to the contrary.  The January 2012 examiner reported a diagnosis of left knee PFPS and opined that it was at least as likely as not caused by or a result of military service because there is documentation for the condition during the Veteran's active duty service.  Additionally, the Veteran's private orthopedic providers indicated in November 2003 that the left knee meniscal tear had been present for a long time and, in October 2012 records, indicated the likelihood of a link to that tear to the Veteran's service.

In comparing these conflicting opinions, it appears that they are the result of a professional difference of opinion regarding the service-related nature of the Veteran's current disability.  But, the Board must find that the favorable opinions are more substantial on the nexus question.  Whereas the unfavorable opinions relied on a legally and factually improper foundation (the lack of documentation without explaining the medical reason for why documentation was needed), the favorable opinions, most especially the October 2012 private opinion, appeared to consider other potentially etiologies, but ruled them out as less likely.  Accordingly, the favorable opinions are based on a legally sound factual foundation, and the underlying rationale is explained, even if only briefly.  This makes them must stronger evidence.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, consistent with the mandate to accord the benefit of the doubt where the evidence reaches a stage of balance, the Board must find that a state of relative equipoise has been reached on the nexus question.  

For these reasons, the evidentiary record is in equipoise on all material elements of the claim.  

Accordingly, service connection for a left knee disability-best characterized as patellofemoral chondromalacia status post medial meniscectomy with degenerative changes-is granted.  Because the disposition is fully favorable to the Veteran, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for left knee patellofemoral chondromalacia status post medial meniscectomy with degenerative changes is granted.




____________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


